Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 7/11/2022 has been entered.  Claims 1-12 and 15-20 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 10-15, filed 7/11/2022, with respect to the rejections of claims 1-12 and 15-20 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest
receiving pathway data associated with one or more potential pathways for transporting the object from an origin point to a destination point;
determining a recommended pathway, the recommended pathway having one or more path segments for transportation of the object from the origin point to the destination point;
determining a first recommended orientation and a first recommended movement for transportation of the object through a first path segment of the recommended path; and
providing, to a user, a virtual rendering of the first recommended orientation and the first recommended movement of the object through the first path segment of the recommended path,
wherein determining the first recommended orientation and the first recommended movement for transportation of the object includes providing a recommended courier feature for movement of the object along the first path segment of the recommended path in the context of claim 1.

The prior art of record fails to teach or suggest
receiving physical parameter data associated with a physical parameter of an object;
receiving pathway data associated with one or more potential pathways for transporting the object from an origin point to a destination point;
6302-400804Appl. No. 17/130,147P201911863US01 determining a recommended pathway based on ease of transporting the object through the recommended pathway, the recommended pathway having one or more path segments for transportation of the object from the origin point to the destination point;
determining a first recommended orientation and a first recommended movement for transportation of the object through a first path segment of the recommended path; and
providing, to a user, a virtual rendering of the first recommended orientation and the first recommended movement of the object through the first path segment of the recommended path,
wherein the pathway data is obtained by utilizing a measuring tool to capture spacing and dimensions of the one or more potential pathways in the context of claim 8.
The prior art of record fails to teach or suggest
determining a first recommended orientation and a first recommended movement for transportation of the object through a first path segment of the recommended path; and
providing, to a user, a virtual rendering of the first recommended orientation and the first recommended movement of the object through the first path segment of the recommended path, wherein the recommended pathway is determined based on ease of transporting the object through the recommended pathway based on:
whether the object will fit along the recommended pathway;
whether the object must be disassembled to be transported along the recommended pathway; and
whether other objects along the recommended pathway must be moved to transport the object along the recommended pathway in the context of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619